      Case 4:19-cv-02151 Document 1-4 Filed on 06/14/19 in TXSD Page 1 of 15



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 MARTHA QUINN, INDIVIDUALLY                     §
 AND AS INDEPENDENT                             §
 ADMINISTRATOR OF THE ESTATE                    §
 OF JOHN CHRISTOPHER QUINN,                     §
 DECEASED                                       §
                                                §
         Plaintiff,                             §    C.A. No. 4:19-cv-2151
                                                §
 v.                                             §
                                                §
 UNITEDHEALTH GROUP, INC.                       §
         Defendant.                             §

                EXHIBIT 2 - INDEX OF STATE COURT DOCUMENTS

        1.      Docket Sheet, 2-A;

        2.      Plaintiff’s Original Petition, filed 05/13/2019, 2-B;

        3.      Request for Service, filed 05/13/2019, 2-C;

        4.      Certified Mail Citation, filed 05/14/2019, 2-D;

        5.      Defendant’s Original Answer, filed 06/07/2019, 2-E;

        6.      Docket Control Order, filed 06/07/2019, 2-F;

        7.      Request for Service, filed 06/10/2019, 2-G;




Exhibit 2 – Index of State Court Documents                                   Page 1
     Case 4:19-cv-02151 Document 1-4 Filed on 06/14/19 in TXSD Page 2 of 15




 Dated: June 14, 2019                        Respectfully submitted,

                                             By: /s/ Andrew G. Jubinsky
                                                 Andrew G. Jubinsky
                                                 Texas Bar No. 11043000
                                                 Fed. I.D. No. 8603
                                                 andy.jubinsky@figdav.com
                                                 Attorney-in-Charge
                                                 Nicole H. Muñoz
                                                 Texas Bar No. 24098153
                                                 Fed. I.D. No. 2995810
                                                 nicole.munoz@figdav.com
                                             FIGARI + DAVENPORT, LLP
                                             901 Main Street, Suite 3400
                                             Dallas, Texas 75202
                                             (214) 939-2000 – telephone
                                             (214) 939-2090 – facsimile

                                             ATTORNEYS FOR DEFENDANT


                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing document has been
served on the parties listed below on June 14, 2019.

 Via CMRRR:
 Kenna M. Seiler
 The Seiler Law Firm, PLLC
 2700 Research Forest Drive, Suite 100
 The Woodlands, Texas 77381




                                               /s/ Andrew G. Jubinsky
                                               Andrew G. Jubinsky




Exhibit 2 – Index of State Court Documents                                          Page 2
             Case 4:19-cv-02151 Document 1-4 Filed on 06/14/19 in TXSD Page 3 of 15



                                                            REGISTER OF ACTIONS
                                                                   CASE NO. 19-05-06576

Martha Quinn, Individually and as Independent Administrator of the      §                                              Contract-Other >$100,000 but
                                                                                                          Case Type:
Estate of John Christopher Quinn, Deceased VS. UnitedHealth Group, Inc. §                                              <$200,000
                                                                        §                                  Date Filed: 05/13/2019
                                                                        §                                   Location: County Court at Law #2
                                                                        §


                                                                       PARTY INFORMATION

                                                                                                                             Attorneys
Defendant       Unitedhealth Group, Inc                                                                                      Andrew G Jubinsky
                 Registerd Agent The Corporation Trust                                                                        Retained
                Company                                                                                                      214-939-2000(W)
                 Corporation Trust Center
                 1209 Orange Street
                 Wilmington, DE 19801


Plaintiff       Martha Quinn, Individually and as                                                                            Kenna M. Seiler
                Independent Administrator of the Estate of                                                                    Retained
                John Christopher Quinn, Deceased                                                                             281-419-7770(W)


                                                               EVENTS & ORDERS OF THE COURT

             OTHER EVENTS AND HEARINGS
05/13/2019   Original Petition (OCA)
05/13/2019   E-Filed Original Petition Document
05/13/2019   Request For Service
05/14/2019   Certified Mail Citation
                Unitedhealth Group, Inc                                 Served                  05/20/2019
                                                                        Returned                05/29/2019
06/07/2019   Answer
06/07/2019   Docket Control Order
06/10/2019   Request For Service
09/16/2019   Bench Trial (9:00 AM) (Judicial Officer Laird, Claudia)


                                                                   FINANCIAL INFORMATION



             Defendant Unitedhealth Group, Inc
             Total Financial Assessment                                                                                                                1.00
             Total Payments and Credits                                                                                                                1.00
             Balance Due as of 06/14/2019                                                                                                              0.00

06/10/2019 Transaction Assessment                                                                                                                       1.00
06/10/2019 E-File Electronic Payment Receipt # 2019-235063                                    Unitedhealth Group, Inc                                 (1.00)



             Plaintiff Martha Quinn, Individually and as Independent Administrator of the Estate of John Christopher Quinn, Deceased
             Total Financial Assessment                                                                                                           379.00
             Total Payments and Credits                                                                                                           379.00
             Balance Due as of 06/14/2019                                                                                                           0.00

05/14/2019 Transaction Assessment                                                                                                                  379.00
05/14/2019 E-File Electronic Payment Receipt # 2019-231844                                    Quinn, Martha                                      (379.00)




                                                                                                                                                 2-A
  Case 4:19-cv-02151 Document 1-4 Filed
                                   . « on
                                        %# 06/14/19 in TXSD Page 4 of 15
                                                                                            Received and E-Filed for Record
                                                                                                        5/13/2019 3:47 PM
                                                                                                 Melisa Miller, District Clerk
                                                                                                Montgomery County, Texas
                                                                                              Deputy Clerk, Deven Maropis
                                                   19-05-06576
                                     CAUSE NO.

 MARTHA QUINN, INDIVIDUALLY                        §   IN THE DISTRICT COURT
 AND AS INDEPENDENT                                §
 ADMINISTRATOR OF THE ESTATE OF                    §
                                                          Montgomery County • DC - County Court at Law #2
 JOHN CHRISTOPHER QUINN,                           §
 DECEASED                                          §
                                                   §
 V.                                                § MONTGOMERY COUNTY, TEXAS
                                                   §
 UNITEDHEALTH GROUP, INC.                          §          JUDICIAL DISTRICT

                             PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW, Martha Quinn, Individually and as Independent Administrator of the Estate

of John Christopher Quinn, Deceased, (“Plaintiff’) in the above-entitled and numbered cause,

complains of UnitedHealth Group, Inc. (hereinafter “Defendant”) arid in support of this Petition

would respectfully show the Court the following:

                               I. DISCOVERY CONTROL PLAN

          1.    Plaintiff intends to conduct discovery per Level Two (2) of Texas Rule of Civil

Procedure 190.3 and affirmatively pleads that this suit is not governed by the expedited-actions

process in Texas Rule of Civil Procedure 169.

                                    II. CLAIM FOR RELIEF

      ■   2.    As required by Texas Rule of Civil Procedure 47, Plaintiff seeks monetary relief of

$200,000 or less, in addition to other injunctive or equitable relief.

                                           III. PARTIES

          3.    Plaintiff, Martha Quinn, is an individual currently residing in Santiago De

Queretaro, Mexico. Plaintiff was appointed as Independent Administrator of the Estate of John

Christopher Quinn, Deceased, on December 14, 2017.




                                                                                                            2-B
  Case 4:19-cv-02151 Document 1-4 Filed< on
                                         V*
                                            06/14/19 in TXSD Page 5 of 15




          4.    Defendant, UnitedHealth Group, Inc., is a Delaware Corporation and may be served

through its Registered Agent for Service, The Corporation Trust Company, Corporation Trust

Center, 1209 Orange Street, Wilmington, New Castle County, Delaware 19801.

                               IV. JURISDICTION AND VENUE

          5.    Jurisdiction in this Court is proper because the amount in controversy exceeds the

minimum jurisdictional limits of this Court. Venue in Montgomery County is proper as

Montgomery County is the county where the policyholder or beneficiary instituting the suit resided

at the time the cause of action accrued. Tex. Civ. Prac. & Rem. Code §15.032.

                                 V. FACTUAL BACKGROUND

          6.    Plaintiff and her husband, John Christopher Quinn were covered by United

Healthcare for health insurance under an employer-provided plan from August 1, 2015 to June 30,

2016 under Planet Equity Group, LLC, group number 0905309.

          7.    The Decedent and Plaintiff temporarily moved to Santiago De Queretaro, Mexico

for medical treatment of the Decedent’s brain cancer after exhausting all options in the United

States.

          8.    United Healthcare representatives told the Plaintiff and the Decedent that she would

be reimbursed for the Decedent’s medical bills incurred while living in Mexico.

          9.    Both the Plaintiff and the Decedent submitted medical bills for his care via United

Healthcare’s International Claims Transmittal. There was never any response to this claim

submittal and the medical bills were not paid. Martha Quinn and Christopher Quinn spent their

last money to cover this treatment with the assurance that they would be reimbursed. The claim

was not paid by United Healthcare.

          10.   John Christopher Quinn died on May 17, 2017 in Santiago De Queretaro, Mexico.
  Case 4:19-cv-02151 Document 1-4 Filed on 06/14/19 in TXSD Page 6 of 15




        11.       Martha Quinn was appointed Independent Administrator of John Christopher

Quinn’s Estate on December 14, 2017 and letters of administration were issued. These letters

reflect the Plaintiffs authority to act on behalf of the Decedent’s estate.

        12.       Plaintiff nor the Estate have been reimbursed for the medical expenses.

        13.       Defendant has not responded to any communication from Plaintiff regarding the

reimbursement.

                                   VI. BREACH OF CONTRACT

        14.       Each of the preceding paragraphs are hereby incorporated by reference into this

section as if fully set forth herein.

        15.       Plaintiff entered into a contract with Defendant when the insurance coverage began.

Plaintiff fully performed the terms of the contract by payment of insurance premiums. The

Defendant breached this duty by failing to pay covered claims under the contract. The Plaintiff has

been damaged by Defendant’s breach of contract and is entitled to actual damages. Plaintiff seeks

damages including interests, costs, and attorney fees, which are within the jurisdictional limits of

this Court.

                                        VII. ATTORNEY’S FEES

        16.       Plaintiff seeks and is entitled to recover from Defendant, her reasonable attorneys’

fees and expenses for necessary legal services under Chapters 38 of the Texas Civil Practice and

Remedies Code. Plaintiff engaged the services of the undersigned firm and attorney to seek all

legal remedies for the recovery of the sums legally owed to Plaintiff from Defendant.

                                VIII. CONDITIONS PRECEDENT

        17.     All conditions precedent to bringing this suit have occurred and proper notices to

have been sent.
       Case 4:19-cv-02151 Document 1-4 Filedt on
                                              w  06/14/19 in TXSD Page 7 of 15
                                                   <    "VI



ft



                                                 IX. PRAYER

            For these reasons, Plaintiff respectfully requests that the Defendant be cited to appear

     herein and Plaintiff have judgment for the relief requested herein and for such other and further

     relief to which the Plaintiff may be justly entitled, including:

            a. Actual damages within the jurisdictional limits of the Court;

            b. Costs of suit, including reasonable and necessary attorney’s fees;

            c. Pre- and post-judgment interest, and

            d. All other relief to which Plaintiff may be justly entitled by law.

                                                       Respectfully submitted,

                                                       THE SEILER LAW FIRM, PLLC




                                                       Kenna M. Seiler
                                                       State Bar No. 13944250
                                                       2700 Research Forest Drive, Suite 100
                                                       The Woodlands, Texas 77381
                                                       Kenna.seiler@theseilerlawfirm.com
                                                       (281)419-7770
                                                       (281)419-7791 - Telecopier

                                                       ATTORNEY FOR PLAINTIFF
                  Case 4:19-cv-02151 Document 1-4 Filed on 06/14/19 in TXSD PageReceived
                                                                                 8 of 15and E-Filed for Record
                                                                                                         5/13/2019 3:47 PM
                                                                                                  Melisa Miller, District Clerk
                                                 Request for Service                             Montgomery County, Texas
                                                                                                Deputy Clerk, Deven Maropis
                                        Montgomery County District Clerk
                   19-05-06576                              Montgomery County - DC - County Court at Law #2
      CASE NUMBER: ______________________CURRENT COURT: _____________________________________

                                         Plaintiff's Original Petition
      Name(s) of Documents to be served: _________________________________________________________
      _________________________________________________________________________________________
      _________________________________________________________________________________________
                                              05/13/2019
      FILE DATE of document(s) to be served: ______________________  Month/Day/Year
      SERVICE TO BE ISSUED ON (Please List Exactly as The Name Appears in The Pleading to Be Served):
                         UnitedHealth Group, Inc.
      Issue Service to: ___________________________________________________________________________
                           Corporation Trust Center, 1209 Orange Street
      Address of Service: _________________________________________________________________________
                         Wilmington, Delaware 19801
      City, State & Zip: ___________________________________________________________________________
                             The Corporation Trust Company
      Agent (if applicable): _______________________________________________________________________
             Check here to have citation addressed to wherever the addressee may be found.
      TYPE OF SERVICE/PROCESS TO BE ISSUED: (Check the appropriate box)
         Citation for Personal Service           Secretary of State Citation ($12.00)      Civil Injunction/TRO
         Citation by Posting                     Highway Commission ($12.00)               Certiorari
         Citation by Publication                 Commissioner of Insurance ($12.00)        Precept
         Citation Scire Facias                   Hague Convention ($16.00)                 Subpoena
         Writ of Garnishment                     Capias (not an E‐Issuance)                Other (Please
         Writ of Sequestration                   Temporary Restraining Order (Family)   Describe) ___________
         Writ of Attachment                      Temporary Ex Parte Protective Order    ___________________
         Writ of Habeas Corpus                   Notice of Appl. For Protective Order   ___________________
         Notice of Hearing/Show Cause            Notice of Foreign Judgment (UIFSA)     (See additional Forms for
         Regular Mail (only available for        Notice of Foreign Judgment (UCCJEA)    Post Judgment Service)
      Expedited Foreclosures and UIFSA           (by certified mail service)
      Foreign Judgments
      SERVICE BY: (Check the appropriate box.)
         E‐Issuance by District Clerk (No Service Copy Fees Charged) (Note:) CAPIAS is not an E‐Issuance Option
      *Citations returned electronically will be e‐served through E‐file Texas to requesting attorney/pro se.
         ATTORNEY PICK‐UP (phone or email contact): ________________________________________________
         MAIL to attorney at Attorney of Record’s address on file in case record.
         CERTIFIED MAIL by District Clerk
          CIVIL PROCESS SERVER ‐ Authorized Person to Pick‐up: __________________Phone: _________________
          OTHER, explain: _________________________________________________________________________
      Issuance of Service requested by:
                             Kenna M. Seiler
      Attorney/Party Name: _______________________________________Bar#        13944250
                                                                       or ID: ______________________
      Mailing Address: ___________________________________________________________________________
      Phone Number: ___________________________
                                                                                                         2-C
Copy from re:SearchTX
                                                                                      ‘                                                                                                      .


UNITED STATES POSTAL SERVICE                                                              i      Firslmass Ma“                                                                                   I


                                                                                                 Postage 8. Fees Paid
                                                                                                 USPS
 Code: 19-05—06576                               H   l l                                         Permit N0. 8-10
 CodeQ: CCL 2
                                                                                                                                      Deputy
      ’
                           print                                                              in this   [3%             xas
          Sender: Please           your name, address, and      Z 43,.
                                                                                                            Cl
                                                                  FILED



                                                                                                         District
                        Service Division                                                       2mg
                                                                           swan

                        Montgomery County            District
                                                                 W                thx          9                    omgomerECougETe

                                                                                  -
                        P. 0. Box 2985                                     HR
                                                                                               2        Miner,
                                                                                  o
                        Conroe, TX 77305                        RECEIVED
                                                                           F                  MAY

                                                                                                         lsusa
                                                                               AtIO'Hj
                                                                                                        I




          llllIlllIIIIIIIIIJIHIIIH||||||lJ_llllllJ.l.ll|_             r                             _u,__.
             c'




2-D
                                                                                                                                               2151 Document 1-4 Filed on 06/14/19 in TXSD
ase 4:19-cv-02151 Document 1-4 Filed on 06/14/19 in TXSD Page 10 of 1
      I Complele

        so that
                     —and address on
      I Pn’nt your name
                  we can relum
                                               WW
                                    the card to you
                                                                             X
                                                                                             n   u n. A        MA
                                                                                                                          —.;.    nuenl
                                                                                                                              D Addresses
  '
      I Atlach    lhis   card to tho back of tho m_ajlpfece,
                                                '
                                                               ;.   ‘

                                                                             8.-'Rcccived        mlfﬂmté     Ming       C. Date ol Delivery
        or on the front     If spacci pbrmits




 1. Article   Addressed       to;                                            D. Is    ﬁtmgﬁlmgﬁtlélq; D Yos
                                                                                 If   YES    address below;
                                                                                            enter dalivery  U No
      UnitedHealth Group, Inc
      Registered Agent the Corporatibn Trust                   Company
      Corporation Trust Center
      1209 Orange Street
      Wilmington, DE 19801
      5/141’2019 11:22:26AM
                                                                        3.   Service Type                           U Prionty Mair Express®
                                                                        DAduit Signalure                            U Registered Mail"
                                                                        DAM! Signature Hesiric‘led Del-very         U Registered Mail Restn‘cied   l




                                                                        DCemfzed Ma'DO                                Dclwcry
      llllllllllllllllllIIHIIIHIHIIH\HIHHIIll DCcnmd Mail Resmcted Dolrvory         Uﬁetum Heceipx tcr
                                              DColIecl on Delivery                    Merchandso
          HE‘iD 5135c! 0039 978?  ‘IDB 5 63
                                              DCollect on Delwery ﬁestnded Defivory U Signature Conﬁrmation"
 2. Article   Number       (Transfer from service label)                U Insured Mail                              USignaturc Conﬁrmaucn
                                                                        D Insured Mail Restricted Delxery             Restr-clcd Dehvory

  9E1”           ?‘ib‘i Dﬂcici        9798 11:2? “IDES ?b                    (over $500]

 PS Form      3811 July 2015          PSN   7530- 02- 000- 9053                                                 Domestic Return Receipt
v .             Case 4:19-cv-02151 Document 1-4 Filed on 06/14/19 in TXSD Page 11 of 15
                                                              ..t




                                                  CITATION
      Cause Number: 19-05-06576

      Clerk of the Court                                     Attorney Requesting Service
      Melisa Miller                                          Kenna M. Seiler
      P.O. Box 2985                                          2700 Research Forest Dr
      Conroe, Texas 77305                                    Suite 100'
                                                             The Woodlands TX 77381
                                         THE STATE OF TEXAS
      NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If you or your attorney
      does not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next
      following the expiration of twenty days after you were served this citation and petition, a default judgment
      may be taken against you.

      To:    Unitedhealth Group, Inc
             Registered Agent The Corporation Trust Company
             Corporation Trust Center
             1209 Orange Street
             Wilmington DE 19801


      You are hereby commanded to appear by filing a written answer to the Plaintiffs Original Petition at or
      before 10:00 A.M. of the Monday next after the expiration of twenty days after the date of service of this
      citation before the Honorable County Court at Law #2 Montgomery County, Texas at the Courthouse of
      said County in Conroe, Texas.

      Said Plaintiffs Original Petition was filed in said court on this the 13th day of May, 2019 numbered 19-05-
      06576 on the docket of said court, and styled, Martha Quinn, Individually and as Independent
      Administrator of the Estate of John Christopher Quinn, Deceased VS. UnitedHealth Group, Inc.

      The nature of plaintiffs demand is fully shown by a true and correct copy of the Plaintiffs Original
      Petition accompanying this citation and made a part hereof.

      The officer executing this writ shall promptly serve the same according to requirements of law, and the
      mandates thereof, and make due return as the law directs.

      Issued and given under my hand and seal of said Court at Conroe, Texas on this the 14th day of May, 2019.


                                                                    Melisa Miller, District Clerk
                                                                    Montgomery County, Texas

                                                                    By:
                                                                    Ryan Rendon, Deputy
      Case 4:19-cv-02151 Document 1-4 Filed on 06/14/19 in TXSD Page Received
                                                                     12 of 15and E-Filed for Record
                                                                                               6/7/2019 10:13 AM
                                                                                        Melisa Miller, District Clerk
                                                                                       Montgomery County, Texas
                                                                                      Deputy Clerk, Megan Shiflett

                                     CAUSE NO. 19-05-06576

 MARTHA QUINN, INDIVIDUALLY AND                     §             IN THE COUNTY COURT
 AS INDEPENDENT ADMINISTRATOR OF                    §
 THE ESTATE OF JOHN CHRISTOPHER                     §
 QUINN, DECEASED                                    §
                                                    §                       AT LAW NO. 2
 v.                                                 §
                                                    §
 UNITEDHEALTH GROUP, INC.                           §      MONTGOMERY COUNTY, TEXAS


                            DEFENDANT’S ORIGINAL ANSWER

        Defendant files its original answer, and states:

        1.     Subject to such admissions and stipulations as may be made at or before time of

trial, Defendant denies generally and specially the material allegations in Plaintiff’s Original

Petition, pursuant to Tex. R. Civ. P. 92, and demands strict proof thereof in accordance with the

requirements of the laws of this state.

        2.     Defendant requests the following relief:

               (a)     That Plaintiff take nothing by reason of her suit;

               (b)     That Defendant be dismissed with its costs; and

               (c)     That Defendant have such other and further relief,
                       both general and special, at law and in equity, to
                       which it may show itself justly entitled.




 Defendant’s Original Answer                                                             Page 1


                                                                                          2-E
    Case 4:19-cv-02151 Document 1-4 Filed on 06/14/19 in TXSD Page 13 of 15




 Dated: June 7, 2019                      Respectfully submitted,

                                          By:    /s/ Andrew G. Jubinsky
                                                Andrew G. Jubinsky
                                                Texas Bar No. 11043000
                                                andy.jubinsky@figdav.com

                                          FIGARI + DAVENPORT, L.L.P.
                                          901 Main Street, Suite 3400
                                          Dallas, Texas 75202
                                          Telephone: (214) 939-2000
                                          Facsimile: (214) 939-2090

                                          ATTORNEYS FOR DEFENDANT



                               CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing document has been served
on the parties listed below on June 7, 2019.

 Kenna M. Seiler
 The Seiler Law Firm, PLLC
 2700 Research Forest Drive, Suite 100
 The Woodlands, Texas 77381
 Tel: (281) 419-7770
 Fax: (281) 419-7791
 Attorney for Plaintiff


                                            /s/ Andrew G. Jubinsky
                                            Andrew G. Jubinsky




 Defendant’s Original Answer                                                              Page 2
JU!J/0   019/FRI 04: 42 PM                         FAX lJ o.                       P. 00 l 0l
              Case 4:19-cv-02151 Document 1-4 Filed on 06/14/19 in TXSD Page 14 of 15




                                                     CAUSE NO. 19-05-06576

           MARTHA QUINN, INDIVIDUALLY AND                          §                            IN THE COUNTY COURT
           AS INDEPENDENT ADMINISTRATOR OF
           THE ESTATE OF JOHN CHRISTOPHER
           QUINN, DECEASED
                                                                   §
           vs                                                      §                             AT LAW NUMBER TWO
                                                                   §
           UNITED HEALTH GROUP, INC                                §                JVIONTGOMERY COUNTY, TEXAS

                                                   DOCKET CONTROL ORDER

                    It is ordered adj\ldged and decreed that the following deadlines shall apply to this case, said
           deadlines shall continue to be in effect upon any change in the trial date. Any date that falls on a weekend
           or legal holiday (as determined by Montgomery County Commissioners Court) shall be moved to the next
           day, Failure to appear as required for any docket will result in dism.issal of the case with no further
           notice. MEDIATION BEFORE CALL-IN lS ORDERED.


           I.        75 DAYS PRIOR TO TRIAL                      PLAINTIFF'S EXPERTS DISCLOSURE DEADLINE

           2,        45 DAYS PRIOR TO TRIAL                      DEFENDANT'S EXPERT DISCLOSURE DEADLINE

           3.        15 DA VS PRIOR TO TRIAL                     EXPERT CHALLENGES DEADLINE
                                                                 All objecting to qualifications must be filed and
                                                                 presented in oral hearing to the Court by this date.

           4.        JO DAYS PRIOR TO TRIAL                      SUMMARY JUDGMENT DEADLINE
                                                                 Must be presented to the Court by this date.

           5,        TUESDAY PRIOR TO TRIAL                      CALL IN ANNOUNCEMENT DOCKET
                                                                 All parties must contact the Court Administrator
                                                                 by telephone at 936,539.7832 to make trial
                                                                 announcements bY noon.

           6,        FRIDAY PRIOR TO TRIAL                       PRE TRIAL CONFERENCE
                                                                   ONLY THOSE PARTIES NO'flFIEO BY THE COURT
                                                                   AFTER CALL IN DOCKET SHALL APPEAR
                a.   If a jury fee has been paid, a proposed jury charge must be filed by this date. The jury charge must be
                     provided to the Court i11. electronic fonriat
                b.   All contested motions for continuance will be heard at this time.
                c.   All modons in Iimine must be in writing and will be heard at this time, A separate proposed limine order
                     must be filed with the motion,




                                                                "'"'W" '"'"
           09/l6/2019 at 9:00    a. m.                           -TRJAL (Trials on call for two weeks)
                                                                 ONLY THOSE PARTIES NOTIFIED BY THE COURT


           Signed on this the 7th day of hme, 2019,                                                        ""A'

                                                                 Judge Claudia Laird
           Sent to: 281-419- 7791; 214-939-2090


                                                                                                                          2-F
   Case 4:19-cv-02151 Document 1-4 Filed on 06/14/19 in TXSD Page Received
                                                                  15 of 15and E-Filed for Record
                                                                                         6/10/2019 1:56 PM
                                                                                  Melisa Miller, District Clerk
                                                                                 Montgomery County, Texas
                                                                                Deputy Clerk, Deven Maropis




June 10, 2019                                            stephanie.young@figdav.com
                                                                       214-939-2030



VIA EFILE
Ms. Melisa Miller
Montgomery County District Clerk
P. O. Box 2985
Conroe, Texas 77305


Re: Civil Action No. 19-05-06576; Martha Quinn, Individually and as Independent
    Administrator of the Estate of John Christopher Quinn, Deceased v. UnitedHealth
    Group

Dear Ms. Miller:

Please provide me a copy of the citation return for UnitedHealth Group, filed 5/29/19. The
copy fee was paid with the filing of this request. Please forward the return through the
court’s eFile system. Thank you for your attention to this matter.

Sincerely,



Stephanie A. Young, RP
Paralegal




                                                                                         2-G
